In an action, inter alia, to recover damages for assault and defamation, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Rosato, J.), entered September 23, 1997, as granted that branch of the defendant’s motion which was to vacate a judgment entered upon his default in answering the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in vacating the judgment entered upon the defendant’s default in interposing an answer to the complaint. The defendant proffered a sufficient excuse for his unintentional default under the circumstances presented, and established the existence of a meritorious defense (see, Kennedy v Cassmon Realty Co., 139 AD2d 629; Stolpiec v Wiener, 100 AD2d 931). Any prejudice suffered by the plaintiffs was self-created and was not attributable to the defendant’s default. Rosenblatt, J. P., Copertino, Sullivan and Altman, JJ., concur.